



EXHIBIT 10.1


 


Second Amendment
dated April 18th, 2016
of the
Credit Facility Agreement
Regarding an Umbrella Credit Facility in the amount of
EUR 30,000,000.00
dated August 7th, 2014








IPG Laser GmbH
Siemensstrasse 7
57299 Burbach
(the „Borrower“)






and










Deutsche Bank AG
Filiale Deutschlandgeschäft
An den Dominikanern 11 - 27
50668 Cologne
(the „Bank“)








have entered into an Agreement (the „Credit Facility Agreement“) pursuant to
which the Bank makes available a revolving umbrella credit facility to the
Borrower (the “Umbrella-Credit Facility”) on the basis of the Bank’s General
Business Conditions (Allgemeine Geschäftsbedingungen). The Credit Facility
Agreement will be amended by the 2nd Amendment as follows:




The § 2, § 3, § 4, § 5 and § 10 of the UMBRELLA-CREDIT FACILITY will be amended
and restated as follows:


§ 2 - UMBRELLA-CREDIT FACILITY:
(1)
Aggregate Facility Amount

The Bank makes available to the Borrower a credit facility in the amount of up
to
Euro 30,000,000.00 (in words: Euro Thirty Million) („Aggregate Facility
Amount“).





--------------------------------------------------------------------------------





The Aggregate Facility Amount is divided into the following facilities:
(a)
Facility 1: revolving cash credit facility in the amount of up to Euro
16,000,000.00 (in words: Euro Sixteen Million) (“Facility 1”).

(b)
Facility 2: revolving guarantee facility in the amount of up to Euro
11,000,000.00 (in words: Euro Eleven Million) (“Facility 2”).

(c)
Facility 3: revolving margin line in the amount of up to Euro 3,000,000.00 (in
words: Euro Three Million) (“Facility 3”).

(2)    Term of the Facilities
The Facilities are available until July 31st, 2017 (“Term of the Umbrella-Credit
Facility”).
(3)
Purpose

(a)
The proceeds of Facility 1 shall be applied towards purposes of financing
short-term working capital requirements, especially financing of the outstanding
accounts receivables and inventories of the Borrower as well as - pursuant to §
4 - of companies of which a Borrower directly or indirectly owns a majority
interest according to § 16 of the German Stock Companies Act (Aktiengesetz)
(“Subsidiaries”). For purposes of this Credit Facility Agreement only the IPG
Photonics (Beijing) Fiber Laser Technology Company Limited, Beijing, China is
deemed to be a Subsidiary (irrespective of § 16 of the German Stock Companies
Act).

The use of Facility 1 for acquisitions irrespective of form, duration and amount
will require the prior consent of the Bank.
(b)
The proceeds of Facility 2 shall be applied towards the issuance of Guarantees
upon instruction of the Borrower as well as - pursuant to § 4 - of its
respective Subsidiaries.

(c)
Facility 3 may only be utilized by entering into financial derivatives
transactions with the Subsidiaries of the Borrower - subject to the provisions
of § 4.

(4)
Definitions

In this Credit Facility Agreement the following words and terms are defined as
specified below:
„Banking Day“ means a day (other than a Saturday or Sunday) on which banks are
open for general business in Cologne.
„EONIA“ means the Euro OverNight Index Average as determined by the European
Central Bank for each Target-day. On days which are not a TARGET-day the EONIA
as determined on the immediately preceding TARGET-day shall apply. If no EONIA
is available on a Target-day the Bank will determine the applicable reference
interest rate in accordance with section 315 German Civil Code (BGB) on the
basis of the quotations for overnight funds in the European interbank market.


„EURIBOR“ means the interest rate per annum for deposits in Euro for the
relevant interest period displayed on page 248 of the Telerate screen or a
respective succeeding screen replacing page 248 for 11.00 a.m. Brussels time two
TARGET-days prior to the disbursement/the commencement of the respective
interest period. If the EURIBOR cannot be determined two TARGET-days prior to
the first interest period, the Bank and the Borrower will negotiate the interest
rate for the relevant interest period. The Bank is not obligated to





--------------------------------------------------------------------------------





disburse the loan unless an agreement about the applicable interest rate has
been reached. The Bank is released from its obligation to disburse the loan if
an agreement about the applicable interest rate is not reached within 15 days.
If the EURIBOR for an interest period following the first interest period cannot
be determined two TARGET-days prior to the commencement of the relevant interest
period the Bank will determine interest for the relevant interest period based
on interest rates customary in the European interbank market for the particular
interest period plus the agreed margin.
"Financial Indebtedness" means any indebtedness for or in respect of (i) moneys
borrowed, (ii) any letters of credit issued and acceptances accepted or issued,
which had been discounted, (iii) any amount raised pursuant to any note purchase
facility or the issue of bonds, notes, debentures, loan stock or any similar
instrument, (iv) lease contracts which would, in accordance with orders or
statements of practice of the Federal Ministry of Finance or GAAP under the
applicable law as the case may be, be treated as a finance or operating lease,
(v) receivables sold or discounted (other than any receivables to the extent
they are sold on a non-recourse basis), (vi) any amount raised under any other
transaction (including any forward sale or purchase agreement) having the
commercial effect of a borrowing, (vii) any derivative transaction entered into
in connection with protection against or benefit from fluctuation in any rate or
price (and, when calculating the value of any derivative transaction, only the
marked to market value shall be taken into account), (viii) any
counter-indemnity obligation in respect of a guarantee, indemnity, bond, standby
or documentary letter of credit or any other instrument issued by third parties
unless both obligations are reported, the primary obligation on and the
obligation of the counter-indemnity on or below, the same balance sheet; and
(ix) the amount of any liability in respect of any guarantee or indemnity for
any of the items referred to in paragraphs (i) through (viii) above, (x) a
guarantee, surety or other obligation for any of the obligations listed in
paragraphs (i) through (ix), and (xi) provisions for pension obligations.
„TARGET-day“ is any day on which the Trans-European Automated Real Time Gross
Settlement Express Transfer System is open for the settlement of payments in
Euro.


§ 3 - UTILIZATION
(1)
Cash Credit Facility

Facility 1 may be utilized by way of:
(a)
Cash Credit

Current account cash advances (“Cash Credit”) in Euro on the account of the
Borrower with IBAN DE34460700900028025500, BIC DEUTDEDK460.


(b)
EURIBOR-Fixed Interest Loan

Loans with fixed interest rates on the basis of EURIBOR with interest periods of
1, 3, or 6 months which may, however, not extend beyond the Term of Facility 1
(“Interest Period”) (“EURIBOR-Fixed Interest Loan”) in Euro after a utilization
request by the Borrower. The minimum amount for utilizations by way of
EURIBOR-Fixed Interest Loan is
Euro 250,000.00 (in words: Euro two hundred fifty thousand) or an integral
multiple thereof.





--------------------------------------------------------------------------------





Each utilization request must be delivered to the Bank by 10:00 a.m. Frankfurt
am Main local time two Banking Days before the day on which disbursement is to
be made or on which, a new Interest Period would begin, respectively. The
utilization request must specify the designated amount of the utilization and
the duration of the Interest Period and shall be irrevocable.
If an Interest Period would otherwise end on a day which is not a Banking Day,
that Interest Period will instead end on the next Banking Day in that calendar
month (if there is one) or the preceding Business Day (if there is not).
(c)
Utilization in foreign currency

Cash Credit in foreign currency, namely in US Dollar, or with prior consent of
the Bank in every other currency which is freely available, convertible and
transferable in the European interbank market.


(2)
Guarantee Facility

Facility 2 may be utilized as follows:
(a)
Guarantees

Facility 2 may be utilized through sureties (Bürgschaften), sureties upon first
demand (Bürgschaften auf erstes Anfordern), guarantees (including bonds and
standby letters of credit) or guarantees upon first demand (Garantien auf erstes
Anfordern) issued upon instruction of the Borrower (“Guarantees”) in EUR and if
individually agreed upon also in foreign currency. Unless otherwise agreed on a
case by case basis, the instructions to issue the Guarantees shall be given
using the wording in each case prepared by the Bank.
Guarantees and sureties other than bid bonds, advance payment bonds, performance
bonds and warranty bonds requires the consent by the bank before issuance.
(b)
Special Conditions for Guarantee Business

In addition, the Special Conditions for Guarantee Business of the Bank
(Bedingungen für das Avalgeschäft), as attached to this Credit Facility
Agreement, shall apply, which take priority over the Bank’s General Business
Conditions.
(c)
Conditional Acceptance

Before accepting an instruction to issue a Guarantee, the Bank is entitled to
consider such instruction with respect to its feasibility under legal,
economical and policy aspects and to refuse acceptance, as the case may be.


(d)
Duration of Guarantees

Each Guarantee shall be limited in time and shall not exceed a term of 3 years.
Where a Guarantee does not qualify for a limited term, the economic lifetime
(until the expected expiration of the Guarantee) shall not exceed 3 years.
(e)
Guarantees in foreign currency






--------------------------------------------------------------------------------





Instructions can been given for Guarantees to be issued in foreign currency,
namely in US Dollar, or with prior consent of the Bank in every other currency
which is freely available, convertible and transferable in the European
interbank market up the Aggregate Facility Amount of Facility 2.


(3)
Revolving Margin Line

Facility 3 may be utilized by entering into financial derivatives transactions
(each a “Transaction”) on the basis of separate master agreements entered or to
be entered into between the Bank and the Borrower.
By granting the revolving margin line the Bank expresses its general willingness
to incur a potential future exposure resulting from such Transactions, up to the
limit of the revolving margin line. The Bank shall, however, not be in any way
obliged to enter into specific Transactions. In particular, the Bank reserves
the right to reject Transactions on a case by case basis, even if Facility 3 is
not fully utilized. This does not apply to Transactions intended to offset
obligations under already existing Transactions (“Close-Out Transactions”) and
which are entered into in order to close open risk-positions of the Bank.
On a regular basis - if need be, on each Banking Day or several times during a
Banking Day - the Bank will calculate the margin line utilization as potential
future exposure based on the Bank’s own internal calculation methods and risk
models, and using the interest rates, forward rates, quotations, market prices,
indices or other calculation bases as determined by it. In determining the
utilization of Facility 3, the Bank will take into account if and to what extent
the potential future exposures resulting from Transactions under a master
agreement can be offset. Upon request, the Bank will inform the Borrower of the
current utilization of Facility 3.
Should Facility 3 be exceeded - e.g. in the course of changing market conditions
- the Borrower shall ensure that, upon the Bank’s request, appropriate measures
are taken to either reduce the potential future exposure or to provide the Bank
with sufficient collateral to cover the excess utilization, e.g. by providing
additional collateral or by entering into a new collateral agreement. The
reduction of potential future exposure may also be effected by entering into
Close-Out Transactions or by early terminating specific Transactions by way of
mutual agreement. If - for whatever reason - the Borrower does not comply with
the Banks´ request for additional collateral, a new collateral agreement or a
reduction of potential future exposure, the Bank shall have the right to
terminate the respective master agreement including all Transactions thereunder,
provided that it notifies the Borrower of its intention to terminate the master
agreement, which notification may be combined with the Bank’s above-mentioned
request, and further provided that it grants the Borrower an appropriate grace
period which - under special circumstances - may only be a few hours.
All other provisions of the master agreement and the Transactions thereunder
shall remain unaffected by this Credit Facility Agreement.


§ 4 - UTILIZATION OF THE CREDIT FACILITY BY SUBSIDIARIES
(1)
Utilization by Subsidiaries

Subsidiaries of the Borrower may - in deduction from the respective Facility and
based on the corporate guarantee by the Borrower (hereinafter the “Corporate
Guarantee”) as set out in the Annex to this Credit





--------------------------------------------------------------------------------





Facility Agreement - draw credits and use banking products (hereinafter:
“Subsidiary Facilities”) within the banking business relationship at domestic or
foreign branches and / or subsidiaries of the Bank (hereinafter “Lending
Office”) in compliance with the following conditions. No Lending Office shall be
obliged hereby to make available Subsidiary Facilities.
The utilization of Subsidiary Facilities by the respective Subsidiary shall be
based on separate facility agreements concluded or to be concluded between the
respective Subsidiary and the Lending Office.
(2)
Allocation of Subsidiary Facilities

The current allocation of the Subsidiary Facilities to the respective
Subsidiaries as well as to the respective Lending Offices shall be reflected in
Annex 1 as attached to the Corporate Guarantee at any point of time. In case of
a change of the current allocation of the Subsidiary Facilities, Annex 1 of the
Corporate Guarantee shall be amended accordingly; in case of such amendment, the
provisions contained in this Credit Facility Agreement shall remain unaffected.
(3)    Exemption from Banking Secrecy
Vis-a-vis the other Lending Offices the Borrower releases the Bank from the
obligations of Banking Secrecy with respect to all matters concerning this
Credit Facility as well as the Subsidiary Facilities.


§ 5 - REPAYMENT
(1)
The Borrower will repay all amounts outstanding in full at the latest at the end
of the Term of the respective Facility unless otherwise agreed.

(2)
If after the termination of Facility 2 Guarantees are outstanding - also under
Subsidiary Facilities, as the case may be - and the collateral provided to the
Bank or Lending Office (taking into account the Corporate Guarantee to be
provided according to § 4) does not cover the full amount of any risk resulting
from such Guarantees the Borrower shall procure that the Bank be released within
a reasonable period of time from its obligations under such Guarantees and - in
case of Subsidiary Facilities - ensure that the respective Lending Office be
released by the respective Subsidiary from its obligations under such
Guarantees. The Borrower is entitled to provide the Bank and/or the Lending
Office, respectively, instead with security by pledge of an amount in cash in
the relevant currency of the Guarantee, or to procure that the respective
Subsidiary provide such security in cash. With regard to Guarantees issued under
Facility 2, Section 10 of the Conditions for Guarantee Business remains
unaffected.

(3)
If, at the time the Facility 3 is being terminated, there are still Transactions
outstanding also under Subsidiary Facilities, and the Bank, or the Lending
Office (taking into account the Corporate Guarantee to be provided according to
§ 4), as the case may be does not hold collateral sufficient to cover the
resulting potential future exposure, the Borrower shall - within a reasonable
period of time - take appropriate measures in order to eliminate the Bank’s or
Lending Office’s potential future exposure, e.g. by entering into Close-Out
Transactions or by early terminating Transactions by way of mutual agreement.

The Borrower is entitled to provide the Bank and/or the Lending Office,
respectively, instead with security by pledge of the amount of the potential
future exposure in cash (or any other amount to be agreed with the Bank and/or
the Lending Office, or to procure that the respective Subsidiary provide such
security in cash.





--------------------------------------------------------------------------------







§ 10 - TERMINATION FOR REASONABLE CAUSE WITHOUT NOTICE
A reasonable cause which entitles the Bank to terminate this Credit Facility
Agreement without notice according to no. 19 section 3 of the General Business
Conditions is also and especially given if:
(1)
the Borrower does not comply with the General Undertakings set out in §9 or
other material obligations under this Credit Facility Agreement or under any
collateral agreement entered into in connection with this Credit Facility
Agreement, or

(2)
a Change of Control occurs and the parties do not reach an agreement on the
continuation of the Credit Facility Agreement on changed terms and conditions,
e.g. in respect of interest rate, collateral, or other agreements, in due time,
or

(3)
any other Financial Indebtedness of the Borrower is not paid when due or is
declared, or capable of being declared,] due and payable by any creditor(s)
thereof prior to its agreed maturity by reasons of the occurrence of an event of
default (howsoever described) and the aggregate of all such Financial
Indebtedness exceeds an amount of EURO 3,000,000.00 (in words: Euro three
million) or the equivalent thereof in any other currency or currencies (“Cross
Default”).

The termination of Facility 3 (revolving margin line) will be governed
exclusively by the provision of the underlying master agreement for financial
derivatives transactions.


All other terms and conditions of the Credit Facility Agreement remain
unaffected by this amendment.
Any Amendment to the Credit Facility Agreement is required to be made in
writing.


Deutsche Bank AG
 
 
Filiale Deutschlandgeschäft
 
 
 
 
 
Cologne, April 18, 2016
 
/s/ Frank Gehrmann /s/ Joachim Gartz
Place, Date
 
 
 
 
 
IPG Laser GmbH
 
 
 
 
 
Oxford, MA, May 19, 2016
 
/s/ Eugene Scherbakov
Place, Date
 
 
 
 
 
 
 
 
Noted and agreed:
 
 
 
IPG Photonics Corporation
 
 
 
 
 
Oxford, MA, May 19, 2016
 
/s/ Timothy P.V. Mammen
Place, Date
 
 




